Citation Nr: 0607136	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel 


INTRODUCTION

The veteran served in the Philippine Commonwealth Army and 
the Regular Philippine Army from December 1941 to March 1946.  
He was a prisoner of war (POW) from May 15, 1942 to January 
25, 1943.  He died on October [redacted], 1966.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter came before the Board in January 2004.  The Board 
reopened the veteran's claim for service connection for the 
cause of the veteran's death (which had been previously 
denied in December 1973); and remanded the claim for further 
development.    

The Board notes that the February 2001 rating decision also 
denied a claim for entitlement to payment of accrued 
benefits.  The appellant failed to address this claim in her 
February 2001 notice of disagreement (NOD).  Consequently, 
only the cause of death issue is currently before the board.  
Finally, the Board notes that the appellant initially 
requested a hearing at the RO, but subsequently withdrew that 
request in a January 2003 letter.

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2005).  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

The veteran's death certificate lists the cause of death as 
"new growth of liver."  The Board's prior remand was 
designed to clarify the medical meaning of this phrase.  The 
appellant has reported that the physician who signed the 
death certificate has since died.  The appellant has now 
submitted a written communication from Cesar N. Manuel, M.D., 
dated February 20, 2004, which suggests that one meaning of 
"new growth of liver" is cirrhosis.  Although speculative, 
the Board believes that this statement does call for further 
clarification.  

The interpretation to be given to the phrase "new growth of 
liver" is a medical question and the Board believes that 
some medical guidance as to the usual and customary meaning 
(if any) of that phrase in the Philippine medical community 
should be obtained in order to provide an adequate record for 
informed appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should make the claims file 
available to an appropriate VA medical 
doctor for review and an opinion as to 
the meaning of "new growth of liver" as 
listed on the veteran's death 
certificate.  If possible, the examiner 
should comment on whether this phrase is 
used, or has been used in past times, to 
refer to cirrhosis of the liver as 
opposed to other liver disorders.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the claim remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

